Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Document C3 in the information disclosure statement filed 05/03/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the document is not in English and no translation is provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 5-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1 and 5-9 are drawn to a method for monitoring a pressure tank system containing fuel of a road motor vehicle, which is within the four statutory categories (i.e. process). Claim 10 is drawn to a control unit for monitoring a pressure tank system of a road motor vehicle, which is within the four statutory categories (i.e. machine). 
Claim 10 recites: A control unit configured to: 
(Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more MPEP 2106.05(f))
 detect that a wake up situation is present by way of a first sensor data of a movement sensor of the stationary road motor vehicle,
(Insignificant Extra-Solution activity, specifically data gathering, MPEP 2106.05(g))
 wherein the movement sensor is configured to detect a movement of the stationary road motor vehicle, and
(Insignificant Extra-Solution activity, specifically data gathering, MPEP 2106.05(g))
activate, in response to the detection that the wake-up situation is present, at least one further resource for acquiring and/or evaluating second sensor data relating to the pressure tank system, (the further resource is not defined in such a way as to exclude the mental process of evaluating the second sensor data as performed by a user, MPEP 2106.04(a)(2) III).
wherein the at least one further resource is not activated for acquiring and/or evaluating second sensor data relating to the pressure tank system prior to the wake-up situation being present; and 
(Insignificant Extra-Solution activity, specifically: Selecting a particular data source or type of data to be manipulated, MPEP 2106(g))
determine, by way of the further resource, whether one or more protective measures relating to the pressure tank system and/or surroundings of the pressure tank system are to be carried out.
(The determining step describes an abstract idea, i.e. a mental process as described in MPEP 2106.04(a)(2) III).
The abstract idea for Claim 1 is similar to the abstract idea for Claim 10 except that the claims are directed toward a different statutory category.
Claim 5 recites: activating computational resources for a more extensive evaluation of the first sensor data of the movement sensor
(The step of activating computational resources describes an abstract idea, i.e. a mental process as described in MPEP 2106.04(a)(2) III).
Claim 6 recites: wherein the protective measures comprise one or more of: (i) outputting a message to a user of the vehicle; (ii) outputting data relating to a state of the pressure tank system; (iii) outputting an emergency call to an emergency call center; and (iv) taking up contact with at least one security device in the surroundings of the vehicle.
(Insignificant Extra-Solution activity, specifically insignificant application, MPEP 2106.05(g). The examiner notes that the claim does not recite the performance of any of the protective measures, merely the determination whether such a measure is to be carried out)
Claim 7 recites: determining by the further resource, a state of the pressure tank system and/or a state of the surroundings of the pressure tank system; and
(Insignificant Extra-Solution activity, specifically data gathering, MPEP 2106.05(g))
Selecting the one or more protective measures from a multiplicity of possible protective measures as a function of the state of the pressure tank system and/or the state of the surroundings of the pressure tank system.
(The selecting step describes an abstract idea, i.e. a mental process as described in MPEP 2106.04(a)(2) III).
Claim 8 recites: wherein the fuel comprises: a pressurized fuel; compressed natural gas; and/or cryo-compressed hydrogen, hydrogen at ambient temperature or liquid hydrogen.
(This limitation merely provides context for the abstract idea recited in Claim 1. Furthermore, the fuel is not positively recited and therefore is not required by the claims, and so represents mere Extra-Solution activity).
Claim 9 recites: comparing the first sensor data of the movement sensor with a threshold value; and/or determining that the wakeup situation is present when the first sensor data exceed the threshold value for a predefined minimum duration.
(The comparing and determining steps describes an abstract idea, i.e. a mental process as described in MPEP 2106.04(a)(2) III).
The bolded limitations, given the broadest reasonable interpretation, cover a mental process because they describe steps which can be practically be performed in the human mind, specifically the steps of acquiring and/or evaluating data and determining from this data a conclusion regarding protective measures. 
Regarding the controller of claim 10, the controller is not described in the applicant’s disclosure as anything other than a general purpose computer device. Claim 10 recites a method for parsing and analyzing data, and merely uses computers as a tool to perform the processes MPEP 2106.04(a)(2) III B.
Any limitations not identified above as part of an abstract idea are underlined and are deemed “additional elements’ and are considered extra solution activity.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “resource for acquiring and/or evaluating second sensor data” in claim 10, and the “resource for acquiring and/or evaluating second sensor data” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In Paragraph 11 of the instant specification, the applicant describes the activation of a further resource as the activation of computational resources for evaluation of sensor data. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 3 and 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 3 recites the step of activating a detail sensor, which moves the claim beyond the performance of a mental process. Claim 3 (and subsequent dependent claim 4) is therefore eligible under 35 U.S.C. 101.
Response to Arguments
Applicant’s arguments, filed 04/15/2022, with respect to the rejection(s) of claim(s) 1 and 3-10 under 35 U.S.C. 102(a)(1), and 35 U.S.C. 103(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 101.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON K NIESZ/Primary Examiner, Art Unit 3753